75050-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-09141: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75050-COA


Short Caption:CRAIG VS. DONNELLYCourt:Court of Appeals


Related Case(s):75050


Lower Court Case(s):Pershing Co. - Eleventh Judicial District - PI 16-1044Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTeddie C. Craig
					In Proper Person
				


RespondentDr. DonnellyD. Randall Gilmer
							(Attorney General/Las Vegas)
						Frank A. Toddre, II
							(Attorney General/Las Vegas)
						Heather Bailey Zana
							(Former)
						
							(Attorney General/Carson City)
						


RespondentNurse BallantyneD. Randall Gilmer
							(Attorney General/Las Vegas)
						Frank A. Toddre, II
							(Attorney General/Las Vegas)
						Heather Bailey Zana
							(Former)
						
							(Attorney General/Carson City)
						


RespondentNurse DonnellyD. Randall Gilmer
							(Attorney General/Las Vegas)
						Frank A. Toddre, II
							(Attorney General/Las Vegas)
						Heather Bailey Zana
							(Former)
						
							(Attorney General/Carson City)
						


RespondentNurse NancyD. Randall Gilmer
							(Attorney General/Las Vegas)
						Frank A. Toddre, II
							(Attorney General/Las Vegas)
						Heather Bailey Zana
							(Former)
						
							(Attorney General/Carson City)
						


RespondentSgt. ChappyD. Randall Gilmer
							(Attorney General/Las Vegas)
						Frank A. Toddre, II
							(Attorney General/Las Vegas)
						Heather Bailey Zana
							(Former)
						
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


06/07/2018Case Status UpdateTransferred from Supreme Court. 


06/11/2018OtherReturned Unfiled Document. -Proper Person Letter Sent to us in Error.18-901231




06/13/2018Notice/IncomingFiled Proper Person Notice. Regarding Recent Event.18-901287




06/20/2018Notice/IncomingFiled Proper Person Notice. - Grievance.18-901328




07/19/2018MotionFiled Proper Person Motion. - Appoint an Attorney.18-901548




08/27/2018Other Incoming DocumentFiled Proper Person Document. - Letter Regarding Case.18-901939




11/14/2018Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion requesting to "be appointed an attorney."  No sufficient cause appearing, we deny the motion.  (COA)18-904168




11/26/2018MotionFiled Proper Person Appellant's Motion to Try to Settle or Resolve on Personal Grounds of Stress. (COA)18-905624




11/26/2018MotionFiled Proper Person Appellant's "Motion Asking to Deny Dismissal on There Own Admission of A Problem with My Med's." (COA)18-905633




12/14/2018Order/ProceduralFiled Order Directing Response.  Respondents' response shall not exceed ten pages plus the attorney's certificate required by NRAP 28.2.  The response need not include the table of contents and table of cases, statutes, and other authorities required by NRAP 28(b).  (COA)18-908861




01/15/2019BriefFiled Respondents' Answering Brief. (COA)19-02231




01/29/2019Other Incoming DocumentFiled Proper Person Appellant's Document - "Opposition to Defendant's Motion to Dismiss". (COA)19-04552




02/28/2019Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed in part, reversed in part, and remanded." Fn3[In light of our resolution of this case, we deny all other requests for relief currently pending in this matter.] Before: Douglas/Tao/Gibbons. Majority: Douglas/Tao/Gibbons. 135 Nev. Adv. Opn. No. 6. COA (COA)19-09141




03/25/2019Case Status UpdateTransferred to Supreme Court. (COA).


03/25/2019Case Status UpdateCase Closed. (COA).



Combined Case View